DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 06/04/2022 responsive to the Office Action filed 03/07/2022 has been entered. No claims are presently amended. Claims 32 and 36-49 are pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments pages 2-4 filed 06/04/2022, with respect to the rejection of claim 32 under 103 rejections have been fully considered but are not persuasive.
Applicant argues that “First, the Examiner disregards that Yasukochi lacks disclosure with regard to continuously replenishing lithographic fluid upon movement of the objective lens away from the substrate surface. Instead, Yasukochi merely describes the known layer-by-layer process, which is characterized by dispensing a predetermined discrete amount of lithographic fluid, writing a first layer therein, applying a further discrete amount of lithographic fluid and writing a further layer, and so on.” (page 2)
These arguments are found to be unpersuasive because:
Applicant’s allegation “dispensing a predetermined discrete amount of lithographic fluid” is groundless. There is no mention about “dispensing a predetermined discrete amount of lithographic fluid” in Yasukochi. Rather, Yasukochi teaches that in the first embodiment, when the stage 14 is positioned to the modeling start position, the photo-curable material R is discharged from the supply nozzle 16 and flows down into between the regulating body 10 and the stage 14 by its own weight such that at least the slit region S is filled with the photo-curable material R (Pa [0063]), and in the second embodiment an amount of an uncured part of the material R around the cured object R0 (Fig. 7) is smaller than an amount of an uncured part of the material R in the first embodiment (Fig. 4), in this case, it suffices that a supply cycle of the material R from the supply nozzle 16 is set to be shorter than a supply cycle in the above-mentioned first embodiment (Pa [0085]). Namely, Yasukochi teaches adjusting the supply cycle to maintain the amount of an uncured part of the material R between the regulating body 10 and the stage 14 during the three-dimensional modeling. Thus, Yasukochi’s supplying method would result in keeping replenishing the material R. Alternatively, one would have found it obvious to continuously replenish the material R by adjusting the supply cycle to maintain the amount of an uncured part of the material R between the regulating body 10 and the stage 14 during the three-dimensional modeling.

Applicant further argues that “the "peel-off" of cured material from the regulating body, is not relevant for multi-photon-processes taught in Thiel and envisaged in claim 1. In such multi-photon-processes, solidification of the lithographic fluid takes place only in the focus region of the laser beam, which is below the surface of the lithographic fluid, thus per se avoiding any sticking of the material to the lens.” (page 3)
These arguments are found to be unpersuasive because:
Yasukochi’s peeling-off of cured material from the regulating body is not relevant to where solidification of the lithographic fluid takes place, i.e., Yasukochi’s peeling-off of cured material from the regulating body does not mean that solidification of the lithographic fluid takes place above the surface of the lithographic fluid. Yasukochi teaches that after at least the slit region S is filled with the photo-curable material R, the regulating body 10 regulates a liquid surface of the photo-curable material R with the linear region A1 in a one-dimensional region along the X-axis direction (Fig. 4) and in such a state, radiation of the laser beam to the photo-curable material R exposure is started (Pa [0063]). That is, Yasukochi teaches that solidification of the material R takes place only in the focus region of the laser beam, which is below the surface of the material R, and it is consistent with multi-photon-processes as Applicant describes.

Applicant further argues that “Yasukochi does not even rely on a movement of the regulating body away from the substrate for the "peel off" process, but particularly describes - as a special advantage of the method taught therein - that the regulating body and the substrate shall be displaced relative to each other in a direction parallel to the substrate surface (cf. e.g. [0068] and [0072], and Fig. 6B, arrow).” (page 3)
These arguments are found to be unpersuasive because:
Yasukochi teaches that after the exposure for one layer onto the photo-curable material R has been completed, the stage 14 is moved further apart from the regulating body 10 in the Z-axis direction, by repeating the operation described hereinabove, the cured layer R′ is stacked and a model of an intended shape is produced (Pa [0072]). Thus, Yasukochi teaches moving the regulating body 10 away from the stage 14.

Applicant further argues that “The skilled person, considering the disclosure of Yasukochi as a whole, understands that the supply nozzle and the movement mechanism are both inextricably linked to the presence of the regulating body 10 (see e.g. [0010], [0011], or [0036]: "...supply nozzle 16 configured to supply a material to be cured ...to between the stage 14 and the regulating body 10"). Thiel, however, does not mention such a regulating body. Thus, the skilled person would either consider the teaching of Yasukochi in total as not relevant for Thiel or they would transfer also the regulating body 10 to Thiel's device (thus ending up in a similar set-up as shown in Fig. 1 of Yasukochi, see above). In the latter case, however, the skilled person, would not consider replacing Yasukochi's supply nozzle by Liebel's outer structure as this would be technical incompatible (Liebel's structure is obviously not configured to supply lithographic fluid in the slit between the stage 14 and the regulating body 10).” (pages 3-4)
These arguments are found to be unpersuasive because:
Thiel teaches a method for producing a three-dimensional structure by means of laser lithography using microscope objective lens (Pa [0014], [0018] and [0025]), but does not explicitly teach moving the objective lens away from the substrate surface and continuously replenishing lithographic fluid. Yasukochi teaches a three-dimensional modeling apparatus including a stage, a regulating body, a supply nozzle, a movement mechanism, and an irradiation unit (Pa [0009]), and especially teaches that the surface 10a of the regulating body 10, which faces the stage 14, is a curved surface (lens shape), and the curved surface is formed as a cylindrical surface (Pa [0039]) such that when the stage 14 is positioned to the modeling start position, the slit region S between the regulating body 10 and the stage 14 is filled with the photo-curable material R, and radiation of the laser beam to the photo-curable material R exposure is started (Pa [0063]). Thus, Yasukochi’s 3D printing is relevant to Thiel’s and one would have found it obvious to incorporate the supply nozzle and the movement mechanism into Thiel’s method in order to relatively move the objective lens and the substrate (stage) to form a slit region, apply the lithographic fluid into the slit region to produce a 3D model by stacking multiple cured layers. 
Furthermore, Liebel’s apparatus provides a sufficiently and good supply of immersion medium (Pa [0024]) which is relevant to Yasukochi’s supplying of the material between the lens and the stage (substrate), thus one would have found it obvious substitute Liebel’s outer structure for Yasukochi’s supply nozzle in order to supply the material into the fluid space between the lens and the stage (substrate), and thus it is not technical incompatible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 32-40, 43, 46, 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al. (US 2012/0218535) in view of Yasukochi (US 2012/0295075) and Liebel et al. (US 2010/0027109) (All of record).

With respect to claims 32 and 46, Thiel teaches a method for producing a three-dimensional structure by means of laser lithography using microscope objective lenses, in a device for writing three-dimensional structures by means of laser lithography in a lithographic fluid (“create … three-dimensional structures in a writing area inside the photosensitive substance”, Pa [0018]), which can be solidified by irradiation with laser light (“A laser… is used as the radiation source for the electro-magnetic radiation and/or the light source…the liquid photosensitive substance can be spatially modified in a physical, thermal, and/or chemical manner by way of photon exposure.”, Pa [0025]), 
the device including at least the following: a laser beam source (“a light source, a pulsed laser”) for emitting a writing beam (“light beam 4”), a substrate (“1”) for receiving lithographic fluid (“a liquid, photosensitive substance 2”), an objective lens (“3”) (Pa [0035] and Fig. 1) for forming a focus region of the writing beam in the lithographic fluid (“A light source (not shown), here a pulsed laser in the near-infrared range, is projected via an optic display system, for example a microscope, comprising an objective lens 3 in the photosensitive substance 2, here indicated by a light beam 4, and focused in a focus 5 in an image level 8, in order to cause in the area of the focus 5 the change of the properties of the photosensitive substance 2.”, Pa [0035]), and the method comprising:
providing a lithographic fluid which is coordinated with the laser beam source such that the solidification takes place only in the focus region and by utilizing a multi-photon process; applying a volume of lithographic fluid (“The objective lens 3 is an immersion objective lens… When in this configuration the objective lens is adjusted to the diffraction index of the photo resist 2”, Pa [0036]; “The change of the properties of the photosensitive substance can be initiated …by a multi-photon process”, Pa [0026]; “the liquid photosensitive substance is applied”, Pa [0023]); and 
introducing the writing beam into the volume of lithographic fluid through the objective lens and causing local solidification of the lithographic fluid in the focus region by means of a multi-photon process for writing the three-dimensional structure (“A light source (not shown), here a pulsed laser in the near-infrared range, is projected via an optic display system, for example a microscope, comprising an objective lens 3 in the photosensitive substance 2, here indicated by a light beam 4, and focused in a focus 5 in an image level 8, in order to cause in the area of the focus 5 the change of the properties of the photosensitive substance 2.”, Pa [0035]).
Thiel teaches creating one, two, and three-dimensional structures in a writing area inside the photosensitive substance (Pa [0018]), but is silent to moving the objective lens away from the substrate surface and continuously replenishing lithographic fluid.
In the same field of endeavor, stereolithography, Yasukochi teaches that a three-dimensional modeling apparatus includes a stage, a regulating body, a supply nozzle, a movement mechanism, and an irradiation unit (Pa [0009]), the supply nozzle is configured to supply a material to be cured by energy of an energy beam to a slit region between the stage and the linear region of the regulating body (Pa [0010] and [0011]). Yasukochi further teaches that in the first embodiment, when the stage 14 is positioned to the modeling start position, the photo-curable material R is discharged from the supply nozzle 16 and flows down into between the regulating body 10 and the stage 14 such that at least the slit region S is filled with the photo-curable material R (Pa [0063]), and in the second embodiment an amount of an uncured part of the material R around the cured object R0 (Fig. 7) is smaller than an amount of an uncured part of the material R in the first embodiment (Fig. 4), in this case, it suffices that a supply cycle of the material R from the supply nozzle 16 is set to be shorter than a supply cycle in the above-mentioned first embodiment (Pa [0085]). Yasukochi further teaches that after the exposure for one layer onto the photo-curable material R has been completed, the stage 14 is moved further apart from the regulating body 10 in the Z-axis direction, by repeating the operation described hereinabove, the cured layer R′ is stacked and a model of an intended shape is produced (Pa [0072]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Thiel with the teachings of Yasukochi such that the one would incorporate the supply nozzle and the movement mechanism into Thiel’s method in order to relatively move the objective lens and the substrate (stage) to form a slit region, apply the lithographic fluid into the slit region, after irradiating and curing the material in the slit region move the objective lens away from the substrate surface to repeat these steps to produce a 3D model by stacking multiple cured layers. Furthermore, Yasukochi teaches adjusting the supply cycle to maintain the amount of an uncured part of the material R between the regulating body 10 and the stage 14 during the three-dimensional modeling. Thus, Yasukochi’s supplying method would result in keeping replenishing the material R. Alternatively, one would have found it obvious to continuously replenish the material R by adjusting the supply cycle to maintain the amount of an uncured part of the material R between the objective lens and the substrate during the three-dimensional modeling.

Thiel in view of Yasukochi teaches the objective lens (“3”) (Tiel: Fig. 1) and the supply nozzle (“16”) (Yasukochi: Pa [0010] and [0011]) separately, but does not specifically teach that the objective lens includes at least an objective-lens housing and an exit lens, and a dispenser attachment includes at least a dispenser housing which is designed to be placed onto the objective lens such that a fluid space is formed between the objective-lens housing and dispenser housing and that an output gap is formed between the dispenser housing and the exit lens, and a fluid access into the fluid space, wherein use of the dispenser attachment comprising: supplying the lithographic fluid into the fluid space through the fluid access; and applying a volume of lithographic fluid through the output gap.
In the same field of endeavor, immersion objective, Liebel teaches that the apparatus is for a sufficiently and good supply of immersion medium (Pa [0024]), and the objective includes inner lenses 2 and outer lens (“exit lens”) 3 arranged inside an objective body 4 (Pa [0094]), a delivery device serving to deliver immersion liquid 7 into the region between specimen slide 1 and outer lens 3 encompasses a cap 8 that surrounds objective body 4 and is open in the region of outer lens 3, cap 8 forms, toward outer lens 3, a gap 9 that is embodied as an annular gap, immersion liquid 7 emerges from cap 8 through gap 9 (Pa [0096]), and delivery device encompasses at least one connector 10, embodied in cap 8, which serves to deliver and remove immersion liquid 7 (Pa [0097]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Thiel in view of Yasukochi with the teachings of Liebel such that the one would substitute Liebel’s outer structures of the exit lens for Yasukochi’s supply nozzle and improve Thiel’s objective lens by incorporating Liebel’s outer structures of the exit lens, i.e., objective body 4, a cap 8, a gap 9, at least one connector 10, and a delivery device, so as to supply the lithographic fluid into the fluid space (the region between the objective body 4 and the cap 8) through the fluid access (“connector 10”), and apply a volume of lithographic fluid through the output gap (“gap 9”) for the purpose of a sufficient and good supply of the lithographic fluid in the slit region.

With respect to claim 36, Thiel as applied to claim 32 above teaches that the applying step is carried out such that the lithographic fluid remains in contact with the exit lens and the writing beam is introduced into the lithographic fluid while the lithographic fluid is in contact with the exit lens (“The light beam 4 is emitted from a surface 6 of an objective lens 3, with according to the invention this surface 6 being immersed in the photosensitive substance 2”, Pa [0035]).

With respect to claim 37, Thiel as applied to claim 32 above teaches that the applying step is carried out such that the lithographic fluid remains in contact both with the substrate and with the exit lens (“A liquid, photosensitive substance 2 is located on a substrate 1… The light beam 4 is emitted from a surface 6 of an objective lens 3, with according to the invention this surface 6 being immersed in the photosensitive substance 2”, Pa [0035] and Fig. 1).

With respect to claim 38, Thiel as applied to claim 32 above further teaches that a first lithographic fluid is provided, is supplied into the fluid space through the fluid access and a first volume of the first lithographic fluid is applied through the output gap, and after that a second lithographic fluid is provided, is supplied into the fluid space through the fluid access and a second volume of the second lithographic fluid is applied through the output gap (“two connectors, for the introduction and/or discharge of the same immersion medium or of different immersion media, are provided on one cap, so that, for example, alternate delivery of different immersion liquids can occur”, Pa [0036]). 

With respect to claim 39, Thiel as applied to claim 38 above further teaches that the first lithographic fluid and the second lithographic fluid are different materials having different material properties (“two connectors, for the introduction and/or discharge of … different immersion media, are provided on one cap, so that, for example, alternate delivery of different immersion liquids can occur”, Pa [0036]).

With respect to claim 40, even though Thiel as applied to claim 38 above does not specifically teach that after applying the first lithographic fluid and before applying the second lithographic fluid, at least one step of introducing the writing beam into the volume of first lithographic fluid and locally solidifying the first lithographic fluid is carried out, since Thiel teaches a layered construction of the three-dimensional structure (Pa [0022]), one would have found it obvious to apply a first volume of the first lithographic fluid through the output gap, introduce the writing beam into the volume of first lithographic fluid, locally solidify the first lithographic fluid and then apply a second volume of the second lithographic fluid through the output gap for the purpose of a layered construction of the three-dimensional structure using different materials.

With respect to claim 43, Liebel as applied in the combination regarding claim 32 above further teaches that providing and supplying pressurized gas into the fluid space through the fluid access or through an additional access to the fluid space (“the channel, and/or the region between the objective and the specimen slide or the specimen, can be blown out with compressed air. The same applies to the connector fittings and to the line, which can likewise be blown out with compressed air and thereby cleaned.”, Pa [0054]).

With respect to claim 47, Liebel as applied in the combination regarding claim 32 above further teaches that the dispenser housing is designed such that the output gap is an annular gap (“9”) around the exit lens (“3”), the annular gap being delimited by a peripheral edge of the dispenser housing such that the exit lens projects beyond the dispenser housing (Figs. 5a-8a).

With respect to claim 49, Liebel as applied in the combination regarding claim 32 above further teaches that the dispenser housing comprises at least one additional access into the fluid space, the additional access being designed for supplying fluids or light into the fluid space (“one of the connectors can likewise be connected via a line, in particular via a hose, to a reservoir containing a flushing/ cleaning liquid. It is additionally advantageous if the cap can be supplied, in accordance with requirements, on the one hand with immersion liquid and on the other hand with a flushing/cleaning liquid”, Pa [0038]).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al. (US 2012/0218535) in view of Yasukochi (US 2012/0295075) and Liebel et al. (US 2010/0027109) as applied to claim 38 above, and further in view of Goodman et al. (US 6,713,772) (All of record).

With respect to claim 41, Thiel as applied to claim 32 above further teaches that the first lithographic fluid and the second lithographic fluid are applied, but the combination as applied to claim 38 above does not specifically teach that the first lithographic fluid is first applied and then the second lithographic fluid is applied, and then the first lithographic fluid and the second lithographic fluid are mixed.
In the same field of endeavor, methods of forming nanoscale structures using multi-photon excitation, Goodman teaches that the optical element is coupled with a multiple-barrel pipette (Fig. 4), and a bundled micropipette is used to deliver multiple agents simultaneously or sequentially (Co 8 li 58-Co 9 li 3). Goodman further teaches that objects comprising multiple materials may also be fabricated, by changing the precursors sequentially, and alternatively, precursors with different wavelength sensitivity may be used in conjunction with a variable wavelength laser or multiple lasers, and changing the wavelength allows selective fabrication of two or more components at the same time (Co 11 li 66-Co 12 li 5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method with the teachings of Goodman such that the one would provide multiple lithographic fluids simultaneously (it would inherently result in mixing the fluids) and perform selective fabrication of two or more components at the same time in order to fabricate a 3D object comprising multiple materials.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al. (US 2012/0218535) in view of Yasukochi (US 2012/0295075) and Liebel et al. (US 2010/0027109) as applied to claim 32 above, and further in view of Holmes et al. (US 2006/0103818) (All of record).

With respect to claim 42, Thiel as applied to claim 32 above further teaches development process to expose the written three-dimensional structure after the step of introducing the writing beam and locally solidifying the lithographic fluid (“points or areas of the photosensitive substance modified by photon absorption can subsequently be released or removed by a selective development process.”, Pa [0027]), but is silent to providing a developer fluid for exposing and/or curing the written three-dimensional structure, supplying the developer fluid into the fluid space through the fluid access; and applying a volume of developer fluid through the output gap.
In the same field of endeavor, immersion lithography system, Holmes teaches that photoresist developer is supplied to the innermost of the two “cleaning” grooves or a central opening instead of a cleaning fluid in order to develop the latent image formed in the photoresist layer by the exposure process and a rinse solvent may be supplied to the “cleaning” grooves to rinse away the developer and dissolved photoresist (Pa [0056]-[0057]).
Since Liebel further teaches providing a flushing/cleaning liquid, supplying the flushing/cleaning liquid into the fluid space through the fluid access, and applying flushing/cleaning liquid through the output gap (“one of the connectors can likewise be connected via a line, in particular via a hose, to a reservoir containing a flushing/ cleaning liquid. It is additionally advantageous if the cap can be supplied, in accordance with requirements, on the one hand with immersion liquid and on the other hand with a flushing/cleaning liquid”, Pa [0038]), it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method with the teachings of Holmes such that the one would provide and apply the photoresist developer through the fluid access, the fluid space, and the output gap instead of a flushing/cleaning liquid in order to develop the latent image formed in the 3D product by the exposure process and then supply the flushing/cleaning liquid to rinse away the developer and dissolved photoresist.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al. (US 2012/0218535) in view of Yasukochi (US 2012/0295075) and Liebel et al. (US 2010/0027109) as applied to claim 32 above, and further in view of Kaneko et al. (US 2011/0128516) (All of record).

With respect to claim 44, Liebel as applied in the combination regarding claim 32 above further teaches providing cleaning fluid; supplying the cleaning fluid into the fluid space through the fluid access or through an additional access to the fluid space; and ejecting cleaning fluid through the output gap (“one of the connectors can likewise be connected via a line, in particular via a hose, to a reservoir containing a flushing/ cleaning liquid. It is additionally advantageous if the cap can be supplied, in accordance with requirements, on the one hand with immersion liquid and on the other hand with a flushing/cleaning liquid”, Pa [0038]), but is silent to a cleaning fluid designed to dissolve non-solidified and solidified lithographic fluid.
In the same field of endeavor, lithographic apparatus, Kaneko teaches that a fluid for dissolving photo resist is useful for removing contaminants from the photo resist layer of a substrate when the inner surface of the liquid supply or extraction line is resistant to corrosion by a fluid for dissolving photo resist by using a corrosion-resistant flexible polymer material (Pa [0137]-[0139]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method with the teachings of Kaneko such that the one would provide Kaneko’s cleaning fluid for dissolving photo resist in order to remove contaminants from photo resist on the objective lens, and provide a corrosion-resistant flexible polymer material in the surface of fluid space for the purpose of being compatible with the cleaning liquid.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al. (US 2012/0218535) in view of Yasukochi (US 2012/0295075) and Liebel et al. (US 2010/0027109) as applied to claim 32 above, and further in view of De Jong (US 2009/0190105) (All of record).

With respect to claim 45, Liebel as applied in the combination regarding claim 32 above further teaches cleaning process by supplying a flushing/cleaning liquid through the fluid space, the fluid access, and the output gap (“one of the connectors can likewise be connected via a line, in particular via a hose, to a reservoir containing a flushing/ cleaning liquid. It is additionally advantageous if the cap can be supplied, in accordance with requirements, on the one hand with immersion liquid and on the other hand with a flushing/cleaning liquid”, Pa [0038]), but the combination is silent to introducing light into the fluid space.
In the same field of endeavor, an immersion lithographic apparatus, De Jong teaches that since some cleaning fluids may have problems such as a risk of damage to component surfaces, leaving deposits or staining, long time and more rinsing needed to remove the deposits, and difficulty of removing an organic cleaning solvent by rinsing with water (Pa [0060]), an ultraviolet (UV) radiation is used to activate certain cleaning fluids, such as hydrogen peroxide and ozone to obtain additional cleaning effect and/or oxidising properties (Pa [0062]). De Jong further teaches that ultraviolet radiation produced by the remote ultraviolet radiation source 110 can be transported to an outlet 120, at the outlet 120, the ultraviolet radiation is used in a cleaning process, the ultraviolet radiation is guided to the outlet 120 via a radiation guide member 100, for example an optical waveguide configured to guide, along its length, radiation for use in a cleaning operation, and ultraviolet radiation is used in conjunction with a cleaning fluid in a cleaning process (Pa [0014], [0065], [0066] and [0070]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method with the teachings of De Jong so that the one would substitute De Jong’s cleaning fluid for Liebel’s flushing/ cleaning liquid and provide the ultraviolet radiation source and the optical waveguide member in the passageway of the cleaning fluid in order to reduce the problems recited by De Jong and obtain additional cleaning effect and/or oxidising properties.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al. (US 2012/0218535) in view of Yasukochi (US 2012/0295075) and Liebel et al. (US 2010/0027109) as applied to claim 32 above, and further in view of Houbertz et al. (US 2017/0282453) (All of record).

With respect to claim 48, Liebel as applied in the combination regarding claim 32 above further teaches that the dispenser housing has an inner wall (the surface of wall of the object body 4) and an outer wall (the wall of the cap 8) surrounding the inner wall (Fig. 1), but does not specifically teach that the inner wall faces the objective-lens housing, the fluid space is formed between the inner wall and the outer wall, and the inner wall has a transmission window that is made of a fluid-tight and optically transparent material and faces the exit lens, the output gap being formed between the transmission window and the outer wall.
In the same field of endeavor, device for creating 3D structures, Houbertz teaches that the focusing optical system is impermeable to the material to be consolidated and arranged immersible in the material container in such a way that the beam exit surface of the focusing optical system itself creates the optically defined interface (Pa [0011]) and the focusing optical system 3 comprises a case 14 with a beam output area 13 and with the immersion of the focusing optical system 3, the beam output area 13 forms a defined interface with the material to be consolidated 6, thus enabling a defined and accurate introduction of the laser beam into the material to be consolidated 6 (Pa [0078]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method with the teachings of Houbertz so that the one would provide the case with the beam output area of Houbertz with the object body 4 of Liebel so as to make the object body 4 including the lenses impermeable to the photosensitive substance by encasing the object body 4 including the lenses. Since the beam output area 13 forms a optically defined interface, the case on the beam output area 13 would correspond to the claimed transmission window that is made of a fluid-tight and optically transparent material and faces the exit lens, and the output gap would be formed between the transmission window and the outer wall.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742